Appeal from order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about November 16, 2012, which, after a hearing, denied respondent mother’s application for return of the subject children to her care, unanimously dismissed, without costs, as moot.
The mother’s arguments regarding the denial of her application pursuant to Family Court Act § 1028 are moot, given the subsequent finding of neglect against her (see Matter of Terrell H., 197 AD2d 372, 373 [1st Dept 1993]).
Concur — Tom, J.E, Moskowitz, DeGrasse, Richter and Kapnick, JJ.